Citation Nr: 1224601	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-17 891	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), at any time during the rating period from January 15, 2003 through August 9, 2004.

2.  Entitlement to a staged initial evaluation in excess of 50 percent for PTSD, at any time during the rating period from August 10, 2004 through September 30, 2007.

3.  Entitlement to a staged initial evaluation in excess of 70 percent for PTSD, at any time during the rating period from October 1, 2007.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs

INTRODUCTION

The Veteran had active military service from December 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for PTSD, and assigned a 30 percent initial rating, effective from January 15, 2003.  During the pendency of the appeal, an April 22, 2005 rating decision granted a staged initial evaluation of 50 percent for PTSD, effective from August 10, 2004.  In an October 2007 rating decision, the RO granted a 70 percent rating for PTSD, effective October 1, 2007.  

This case was previously before the Board in February 2011 when it was remanded for additional development of the evidence.  The case has been returned to the Board for further appellate consideration.


FINDING OF FACT

On June 21, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


